 
Exhibit 10.3
 
ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT




This Restricted Stock Agreement (the “Agreement”) is made as of
the                , 20XX (“Date of Grant”) between Allegiant Travel Company, a
Nevada corporation (the “Company”) and XXXXXXX (“Grantee”).


1.             RESTRICTED STOCK AWARDS.


A.           The Company hereby grants to Grantee a total
of                     (XXXX) shares of the Company’s Common Stock (the
“Restricted Stock”) subject to the terms and conditions set forth below.


B.           The number of shares of common stock issued to the Grantee as
Restricted Stock shall be recorded in the records of the Company.


C.           The Restricted Stock has been awarded as compensation to the
Grantee for services to be rendered over the vesting period provided for herein.


D.           This Agreement sets forth the terms, conditions and restrictions
applicable to the Restricted Stock granted to Grantee.


2.             RESTRICTIONS.


A.           The Restricted Stock has been awarded to the Grantee subject to the
transfer and forfeiture conditions set forth in Paragraph B below (the
“Restrictions”) which shall lapse, if at all, as described in Section 3
below.  For purposes of this Award, the term Restricted Stock includes any
additional shares of stock granted to the Grantee with respect to any Restricted
Stock (e.g., shares issued upon a stock dividend or stock split) prior to the
vesting of the Restricted Stock.


B.           Grantee may not directly or indirectly, by operation of law or
otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber, charge
or otherwise transfer (a “transfer”) any of the Restricted Stock prior to
vesting as provided in Section 3 below.  Any transfer or attempted transfer
prior to such time shall be null and void and of no effect whatsoever.


C.           If the Grantee’s employment with the Company terminates prior to
the vesting of all Restricted Stock of the Grantee for any reason other than as
set forth in Section 3 below, then the Grantee shall forfeit all of the
Grantee’s right, title and interest in and to the Restricted Stock not vested as
of the date of such termination and such Restricted Stock shall be reconveyed to
the Company as of the date of such termination without further consideration or
any act or action by the Grantee.
 
 
 

--------------------------------------------------------------------------------

 
 
D.            The Restrictions imposed under this Section 2 shall apply to all
shares of the Company’s common stock or other securities issued with respect to
Restricted Stock hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company which occurs prior to the
vesting of the Restricted Stock.


3.             EXPIRATION AND TERMINATION OF RESTRICTIONS.  The Restrictions
imposed under Section 2 above will expire and vesting of the Restricted Stock
shall be as follows:


A.           On                , 20XX, the Restrictions will expire with respect
to one-third (⅓) of the Restricted Stock of the Grantee not forfeited prior to
that date;


B.            On               ,  20XX, the Restrictions will expire with
respect to an additional one-third (⅓) of the Restricted Stock of the Grantee
not forfeited prior to that date; and


C.            On               , 20XX, the Restrictions will expire with respect
to the balance of the Restricted Stock of the Grantee not forfeited prior to
that date.


Notwithstanding anything herein to the contrary, the following special vesting
rules shall apply:


(i)            All Restricted Stock of a Grantee shall become fully vested upon
the Grantee’s death or total disability.  Total disability shall be defined as a
physician certified disability which permanently or indefinitely renders the
Grantee unable to perform his/her usual duties for the Company.


(ii)           In the event of the mandatory retirement of the Grantee before
full vesting as a result of the application of FAA rules, the retired Grantee
shall be given credit as if he/she had continued to work until the following
XXXX.




4.             ADJUSTMENTS.  If the number of outstanding shares of common stock
of the Company is changed as a result of a stock dividend, stock split or the
like without additional consideration to the Company, the number of shares of
Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company’s common stock.


5.             VOTING AND DIVIDENDS.  Subject to the restrictions contained in
Section 2 hereof, the Grantee shall have all rights of a stockholder of the
Company with respect to the Grantee’s Restricted Stock, including the right to
vote the shares of the Grantee’s Restricted Stock and the right to receive any
cash or stock dividends, including dividends of stock of a company other than
the Company.  Stock dividends issued with respect to the Grantee’s Restricted
Stock shall be treated as additional shares of the Grantee’s Restricted Stock
(even if they are shares of a company other than the Company) that are subject
to the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued.  If a dividend is paid in other
property, the Grantee will be credited with the amount of property which would
have been received had the Grantee owned a number of shares of common stock
equal to the number of shares of Restricted Stock credited to his/her
account.  The property so credited will be subject to the same restrictions and
other terms and conditions applicable to the Restricted Stock under this
Agreement and will be disbursed to the Grantee in kind simultaneously with the
Restricted Stock to which such property relates.
 
 
- 2 -

--------------------------------------------------------------------------------

 


6.            DELIVERY OF SHARES.  The shares of Restricted Stock of the Grantee
will be issued in the name of the Grantee as Restricted Stock and will be held
by the Company prior to vesting in certificated or uncertificated form.  If a
certificate for Restricted Stock is issued prior to vesting, such certificate
shall be registered in the name of the Grantee and shall bear a legend in
substantially the following form:


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated                , 20XX between
the registered owner of the shares represented hereby and Allegiant Travel
Company.  Release from such terms and conditions shall be made only in
accordance with the provisions of such Agreement, copies of which are on file in
the office of Allegiant Travel Company.”


Upon request from the Company, the Grantee shall deposit with the Company a
stock power, or powers, executed in blank and sufficient to reconvey the
Restricted Stock to the Company upon any forfeiture of the Restricted Stock (or
a portion thereof), in accordance with the provisions of this Agreement.  Upon
vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.


7.            ADDITIONAL AGREEMENTS.  As a material inducement to the grant of
Restricted Stock to Grantee hereunder, the provisions of Items 7, 8, 9, 10 and
11 shall apply.
 
A.          For purposes of this Agreement, the following terms and provisions
shall have the following meanings:
 
(i)            The “Prohibited Time Period” shall mean the period beginning on
the date of execution hereof and ending on the date that is one (1) year after
the termination of Grantee’s employment with the Company.
 
(ii)           “Prohibited Employee” means any employee, independent contractor
or consultant of the Company or its subsidiaries who worked for the Company or
its subsidiaries at any time within six (6) months prior to the Determination
Date.
 
(iii)          “Determination Date” shall mean any date as of which a
determination is being made as to who is a Prohibited Employee.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(iv)          “Confidential Information” means business information of the
Company (including but not limited to, information included within or relating
to any Works, the fact that Grantee is performing services for the Company, the
type of services being performed, network architecture, software, hardware,
systems, system requirements and plans, database, automation capabilities and
plans, compilations, analyses, reports, forecasts, strategic insights and
statistical models about customers or prospective customers and their behavior,
know-how, ideas, research and development, programs, methods, techniques,
processes, financial information and data, business plans, business strategies,
marketing plans and strategies, customer lists, price lists, cost information,
information about employees and information and descriptions of new products and
new product development) now known by Grantee, or in Grantee possession, or
hereafter learned or acquired by Grantee, that derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential.  Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Grantee’s fault or negligence.
 
(v)           “Employed” or “Employment” means, for purposes of this Agreement
only, to be engaged in the performance of services for or on behalf of the
Company or its subsidiaries, whether as an employee, independent contractor or
otherwise.
 
(vi)           “Works” means any work, studies, reports or analyses devised,
developed, designed, formulated or reduced to writing by Grantee at any time
while Grantee is or has been Employed by the Company, including, without
limitation any and all compositions or works of authorship, concepts,
compilations, abridgments, or other form in which Grantee may directly or
indirectly recast, transform or adapt any of the foregoing.
 
(vii)           “Materials” means any product, model, document, instrument,
report, plan, proposal, specification, manual, tape, and all reproductions,
copies or facsimiles thereof, or any other tangible item which in whole or in
part contains, embodies or manifests, whether in printed, handwritten, coded,
magnetic, digital or other form, any Confidential Information or Works.
 
B.            Grantee agrees that during the Prohibited Time Period, he/she
shall not, for any reason, without the prior written consent of the Company, on
his/her own behalf or in the service or on behalf of others, hire any Prohibited
Employee or request or induce any Prohibited Employee to terminate that person’s
employment or relationship with the Company or to accept employment with any
other person.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.             OWNERSHIP OF WORKS AND MATERIALS.
 
A.           Grantee agrees that all Confidential Information, Works and
Materials are the sole and exclusive property of the Company.
 
B.            Grantee also specifically acknowledges and agrees that any
tangible expression of any Confidential Information, Works or Materials were
developed, made or invented exclusively for the benefit of and are the sole and
exclusive property of the Company or its successors and assigns as “works for
hire” under Section 201 of Title 17 of the United States Code.
 
C.            In the event that any Confidential Information, Works or Materials
are deemed not to be a work for hire, Grantee agrees to assign, and does hereby
irrevocably assign, to the Company all of his/her right, title and interest in
and to such Confidential Information, Works and Materials.  Grantee further
agrees to take any actions, including the execution of documents or instruments,
which the Company may reasonably require to effect Grantee’s assignment of
rights pursuant to this Item 8C, and Grantee hereby constitutes and appoints,
with full power of substitution and resubstitution, the Company as Grantee’s
attorney-in-fact to execute and deliver any documents or instruments which
Grantee has agreed to execute and deliver pursuant to this Item 8C.
 
D.            Grantee hereby waives and releases in favor of Company all rights
in and to the Confidential Information, Works and Materials and agrees that
Company shall have the right to revise, condense, abridge, expand, adapt,
change, modify, add to, subtract from, re-title or otherwise modify the
Confidential Information, Works and Materials without Grantee’s consent.
 
 
9.
CONFIDENTIALITY.

 
A.           Grantee agrees to protect the Company’s Confidential Information by
agreeing that Grantee will not, at any time from and after the date hereof until
a date that is three (3) years after Grantee’s Employment with the Company has
terminated for any reason, directly or indirectly, disclose, reveal or permit
access to all or any portion of the Confidential Information (including any
facilities, apparatus or equipment which embody or employ all or any portion of
the Confidential Information), to any Person without the written consent of the
Company, except to Persons designated or Employed by the Company, or unless
compelled to do so by law, provided that Grantee will provide the Company with
sufficient advance notice so that Company may seek a protective order to avoid
disclosure of such Confidential Information.
 
B.           Without the prior written consent of the Company, Grantee agrees
that Grantee will not, directly or indirectly, use or exploit any Confidential
Information at any time from and after the date hereof until a date that is
three (3) years after Grantee’s Employment with the Company has terminated for
any reason for any purpose other than in connection with Grantee’s Employment
duties and obligations, including without limitation, using Confidential
Information to induce or attempt to induce any Person to cease doing business or
not to commence doing business with the Company, or to solicit or assist in the
solicitation of the business of any customer for any products or services
competing with those products and services offered and sold by the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
C.           Additionally, Grantee agrees that, upon the earlier of either the
written request of the Company or upon termination of Grantee’s Employment,
Grantee will deliver to the Company all Confidential Information that Grantee
has in Grantee’s possession or control.
 
 
10.
DISCLOSURE REQUIREMENTS.

 
In order to avoid any ambiguity in connection with the creation of any Work
which Grantee claims is not covered by this Agreement, Grantee agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Grantee at any
time while Grantee is or has been Employed by the Company.  Such disclosure
shall be made promptly upon development, design or formulation with respect to
any Works created while Grantee is employed by the Company, and shall be
disclosed in writing pursuant to such form as the Company may from time to time
provide.
 
 
11.
BUSINESS OPPORTUNITIES.

 
For so long as Grantee is Employed by the Company, Grantee will not, without the
prior written consent of the Company (which consent may be withheld by the
Company in the exercise of its absolute discretion), engage, directly or
indirectly, in any business, venture or activity that Grantee is aware or
reasonably should be aware that the Company or any affiliate of the Company is
engaged in, intends at any time to become engaged in, or might become engaged in
if offered the opportunity, or in any other business, venture or activity if the
Company reasonably determines that such activity would adversely affect the
business of the Company or any affiliate thereof or the performance by Grantee
of any of Grantee’s duties or obligations to the Company.
 
12.           WITHHOLDING TAXES.  The Company is entitled to withhold an amount
equal to the Company’s required minimum statutory withholding taxes for the
respective tax jurisdiction attributable to any share of common stock or
property deliverable in connection with the Restricted Stock.  Grantee may
satisfy any withholding obligation in whole or in part by electing to have the
Company retain shares of the Restricted Stock having a Fair Market Value on the
date of vesting equal to the minimum amount to be withheld.  Fair Market Value
for this purpose shall be the closing price for a share of the Company’s common
stock on the last trading day before the date of vesting.


13.           OTHER RIGHTS.  The grant of Restricted Stock does not confer upon
Grantee any right to continue in the employ of the Company and does not
interfere with the right of the Company to terminate Grantee’s employment at any
time.


14.           NOTICES.  Any written notice under this Agreement shall be deemed
given on the date that is three business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Grantee at his/her
address as indicated in the Company’s employment records or to the Company at
its principal office.  Any notice may be sent using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary mail
or electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.
 
 
- 6 -

--------------------------------------------------------------------------------

 


15.           NONTRANSFERABILITY.  This Agreement and all rights hereunder are
nontransferable and nonassignable by the Grantee, other than by the last will
and testament of Grantee or the laws of descent and distribution, unless the
Company consents thereto in writing.  Any transfer or attempted transfer except
pursuant to the preceding sentence shall be null and void and of no effect
whatsoever.


16.           SECTION 83(b) ELECTION.  Grantee may make an election to be taxed
upon the grant of his/her Restricted Stock under Section 83(b) of the Internal
Revenue Code of 1986, as amended.  To effect such election, the Grantee must
file an appropriate election with the Internal Revenue Service within thirty
(30) days after the grant of the Restricted Stock and otherwise in accordance
with the applicable Treasury Regulations.


17.           AMENDMENT.  This Agreement may not be amended except by a writing
signed by the Company and Grantee.


18.           HEIRS AND SUCCESSORS.  Subject to Section 10 above, this Agreement
and all terms and conditions hereof shall be binding upon the Company and its
successors and assigns, and upon the Grantee and their heirs, legatees and legal
representatives.


19.           INTERPRETATION.  Any issues of interpretation of any provision of
this Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


20.           SEVERABILITY.  The provisions of this Agreement, and of each
separate section and subsection, are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions, and any unenforceable provisions to the
extent enforceable, shall nevertheless be binding and enforceable.


21.           GOVERNING LAW; JURISDICTION.  All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and construed according to the internal law and not the law of conflicts of the
State of Nevada.  Each of the undersigned further agrees that any action or
proceeding brought or initiated in respect of this Agreement may be brought or
initiated in the United States District Court for the State of Nevada or in any
District Court located in Clark County, Nevada, and each of the undersigned
consents to the exercise of personal jurisdiction and the placement of venue in
any of such courts, or in any jurisdiction allowed by law, in any such action or
proceeding and further consents that service of process may be effected in any
such action or proceeding in the manner provided in Section 14.065 of the Nevada
Revised Statutes or in such other manner as may be permitted by law.  Each of
the undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.
 
 
- 7 -

--------------------------------------------------------------------------------

 


22.           WAIVER.  The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.
 
 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has executed this Agreement as of day and year
first above written.
 



 
ALLEGIANT TRAVEL COMPANY
                 
By:
              Its:    




The undersigned Grantee hereby accepts, and agrees to, all terms and provisions
of the foregoing Award.


 

            Name:            Address:                 

 
 
 
- 9 -